CINEDIGM ANNOUNCES APPOINTMENT OF NEW BOARD MEMBER Adam Mizel, Managing Principal of Aquifer, to Replace Outgoing Director MORRISTOWN, NJ, March 24, 2009 Cinedigm Digital Cinema Corp. (NASDAQ: CIDM) (formerly AccessIT), a pioneer in the digital cinema industry, today announced that Adam Mizel has been named to the company’s Board of Directors.Mr. Mizel is the Managing Principal of Aquifer Capital Group, LLC, the General Partner of the Aquifer Opportunity Fund and Cinedigm’s second largest shareholder.He replaces Kevin J. Farrell, who will be leaving the company effective March 31, 2009. “Adam’s investment and financing expertise will provide valuable insight to our Board as we forge ahead in our plan to convert theaters nationwide to digital,” commented Bud Mayo, Chief Executive Officer of Cinedigm.“His perspective will prove particularly useful as we continue to secure funding for Cinedigm’s rollout of digital projection systems over the upcoming months and years.We look forward to working with Adam as Cinedigm executes its deployment plan in 2009 and beyond.” Mr. Mayo continued, “As excited as we are to have Adam onboard, we are equally sad to see Kevin Farrell leave.Kevin, a co-founder of Cinedigm, has been a great friend since our inception as a data center collocation company in 2000.His dedication to Cinedigm and years of service on the Board have been greatly appreciated, and we wish him the very best in his new endeavors.” Mr.
